UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1472


YAN QIN CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 3, 2013          Decided:   September 20, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Bredin, LAW OFFICE OF DAVID A. BREDIN, New York, New
York, for Petitioner. Stuart F. Delery, Acting Principal Deputy
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Anthony P. Nicastro, Senior Litigation Counsel, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yan Qin Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s decision denying her requests for asylum,

withholding      of   removal,    and     protection    under     the     Convention

Against    Torture.        We    have   thoroughly      reviewed     the       record,

including the various documentary exhibits relevant to country

conditions in China, the transcript of Chen’s merits hearing,

and Chen’s supporting affidavit and evidence.                   We conclude that

the record evidence does not compel a ruling contrary to any of

the      administrative         factual       findings,       see         8      U.S.C.

§ 1252(b)(4)(B) (2006), and that substantial evidence supports

the Board’s decision.           See INS v. Elias–Zacarias, 502 U.S. 478,

481 (1992).       Accordingly, we deny the petition for review for

the reasons stated by the Board.               See In re: Chen (B.I.A. Mar.

15, 2013).       We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in     the       materials

before    this    court   and   argument      would   not   aid   the     decisional

process.

                                                                  PETITION DENIED




                                          2